UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7022


ROBERT HOLLAND KOON,

                Petitioner - Appellant,

          v.

COLIE RUSHTON, Warden of McCormick Correctional Institution;
HENRY DARGAN MCMASTER, Attorney General of the State of
South Carolina,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:05-cv-02523-RBH)


Submitted:   October 16, 2014              Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Holland Koon, Appellant Pro Se.  William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert       Holland    Koon         seeks       to    appeal       the    district

court’s text orders denying his motions for recusal, motion for

appointment of counsel, motion to seal, motion for relief from

judgment,      and     supplemental        motion          to    reopen      judgment.             The

orders are       not     appealable        unless      a    circuit         justice      or   judge

issues     a     certificate          of    appealability.                   See     28       U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent       “a    substantial        showing              of    the    denial      of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating          that        reasonable        jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,            537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                      Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Koon has not made the requisite showing.                                    Accordingly, we

deny his motion for a certificate of appealability and dismiss

the appeal.          We deny Koon’s motion for appointment of counsel,

                                                2
motion    for    recusal,   and   motion    to     remand    or   take    judicial

notice.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented       in   the    materials

before    this   court   and   argument    would    not     aid   the   decisional

process.

                                                                         DISMISSED




                                      3